Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the second housing part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329, and further in view of Ely U.S. Pub 2014/0361934.

With regards to claim 1. Johnson teaches a luminaire comprising: 
a housing (as shown in Johnson figure 5, item 40); 
a light source arranged in the housing (as shown in Johnson figure 5, item 42); a light drive and control assembly configured for driving said light source (as shown in Johnson figure 6, items 310 with 330; figure 6 is the functional diagram for the luminaire of figure 5); 
a communication assembly (as shown in Johnson figure 6, item 330 with 350) arranged in the housing, the communication assembly comprising: 
an antenna (as shown in Johnson figure 5, item 16) arranged and configured for receiving and/or transmitting communication signals through the electrically nonconductive portion (see Johnson para [0044] antenna is positioned to receive/transmit thru non-conductive portion 44); 
a support substrate (as shown in Johnson figure 2A, item 22; figure 2A is a pictorial view of the actual assembly for the functional diagram figure 6, item 200 and parts within figure 5, item 36), and 
communication circuitry (as shown in Johnson figure 6, item 330 with 350 circuitry) mounted on said support substrate and configured for treating signals received by the antenna, and for communicating those signals to the light drive and control assembly, (see Johnson para [0051-0052 and 0057]); 
But does not teach comprising an electrically nonconductive portion;
wherein the electrically nonconductive portion through which the signals are transmitted or received is connected in a socket-free manner with the rest of the housing.
	However Ely does teach an electrically nonconductive portion (as shown in Ely figure 10, item 211);
wherein the electrically nonconductive portion through which the signals are transmitted or received is connected in a socket-free manner with the rest of the housing (see Ely para [0045] cross-sectional view shows non-conductive portion 211 formed between hard material 201 for housing 150 as a single piece). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the diffuser allowing receiving and transmitting signals of Johnson with the housing allowing light and a non-conductive section allowing receiving and transmitting of signals in a housing of Ely to provide a housing that can incorporate an antenna provides a desirable cosmetic appeal (see Ely para [0004-0005]).


    PNG
    media_image1.png
    377
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    372
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    731
    545
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    442
    489
    media_image4.png
    Greyscale


With regards to claim 2. Johnson and Ely disclose the luminaire according to claim 1, and Johnson also teaches further comprising a light sensor mounted on said support substrate or in or on the housing and configured for sensing a signal relating to ambient light levels (as shown in Johnson figure 6, item 330 with 335 with 365); wherein the communication circuitry is configured for treating signals from the light sensor (see Johnson para [0049-0050]).

With regards to claim 3. Johnson and Ely disclose the luminaire according to claim 1, and Johnson also teaches wherein the light drive and control assembly (as shown in Johnson figure 6, item 330 has a memory 322 that contains lighting applications 327); 
wherein the light drive and control assembly comprises a dimming means configured for dimming the light source, and wherein the programmable control means is configured for controlling the dimming means (see Johnson para [0052-0054]).

With regards to claim 5. Johnson and Ely disclose the luminaire according to claim 1, and Johnson also teaches wherein the light drive and control assembly comprises control means configured for collecting sensed data, diagnostics data, or operating status data related to components of the luminaire, and wherein the communication assembly is configured to transmit communication signals including said sensed data, said diagnostics data, or said operating status data through the electrically nonconductive portion (see Johnson para [0049 and 0056-0057]); 
wherein the diagnostics or operating status data comprise any one or more of the following data: an operating temperature of the luminaire, a level of vibrations undergone by the luminaire, a level of operating power of the luminaire (see Johnson para [0049 and 0056-0057] broadcast data on the modulated light output of the lighting elements into the service area illuminated by the luminaire), a number of switch-off or switch-on states of the luminaire, a number of operating light elements of the light source, an operating state of a surge protection device in the luminaire, an operating time of the luminaire, failure information of the luminaire such as a power supply failure signal, dimming profile data, or light source failure data.

With regards to claim 24. Johnson and Ely disclose the luminaire according to claim 2, and Johnson also teaches further comprising at least one light guide for transmitting ambient light from the housing to the at least one light sensor (as shown in Johnson figure 2A, item tube in the middle of the assembly to guide the light down to the sensor).

With regards to claim 25. Johnson and Ely disclose the luminaire according to claim 1, and Ely also teaches wherein the antenna is arranged on the support substrate; or 
wherein the antenna is at least partially embedded in the electrically nonconductive part of the housing (as shown in Ely figure 10, item 50).

Claims 7-8, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329 and Ely U.S. Pub 2014/00361934 as applied to claim 1 above, and further in view of Kishimoto U.S. Pub 2010/0188301.

With regards to claim 7. Johnson and Ely disclose the luminaire according to claim 1, but Johnson does not teach further comprising a localization unit, wherein the communication circuitry is configured for treating signals received by the localization unit, wherein the localization unit is arranged on the support substrate.
(as shown in Kishimoto figure 45, item 48), wherein the communication circuitry is configured for treating signals received by the localization unit, wherein the localization unit is arranged on the support substrate (see Kishimoto para [0325-0328]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitting of an ID to provide positioning to other devices of Johnson and Ely with the acquiring of data from other devices to determine their position of Kishimoto to utilize the other vehicles position from the light to determine light control to improve traffic light performance of traffic flow (see Kishimoto para [0325-0328]).

    PNG
    media_image5.png
    813
    337
    media_image5.png
    Greyscale

With regards to claim 8. Johnson and Ely disclose the luminaire according to claim 1, and Johnson and Ely also teach wherein the housing comprises a first housing part with an opening (as shown in Johnson figure 5, item 46) and a second housing part comprising the electrically nonconductive portion and closing the opening (as shown in Johnson figure 5, item 44 and Ely figure 10, items 201 and 211 are formed as a single piece where 211 closes the opening); 

However Kishimoto does teach a radiating part of the antenna substantially extends in an antenna plane being located external with respect to the first housing part (as shown in Kishimoto figure 25, item 11 is external to 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitting of an ID to provide positioning of the antenna of Johnson and Ely with the antenna external to the housing opening plane of Kishimoto to provide the proper distance between the antenna and ground plane to achieve peak performance (see Kishimoto para [0097-0098]). But Kishimoto does not teach at a distance below 30mm relative to a virtual plane covering the opening.
Johnson, Ely, and Kishimoto discloses the claimed invention except for the antenna at a distance below 30mm relative to a virtual plane covering the opening.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand there needs to be a spacing between the antenna and ground plane to allow radiation from the antenna and Kishimoto teaches this as 10 to 40 mm and preferable 20 to 30 mm, since applicant has not disclosed that a distance below 30mm relative to a virtual plane covering the opening solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the antenna internal to the housing with access to the opening as the critical factor for performance is the distance between the antenna and ground plane.

    PNG
    media_image6.png
    821
    417
    media_image6.png
    Greyscale


With regards to claim 10. Johnson, Ely, and Kishimoto disclose the luminaire according to claim 8, and Johnson and Ely also teaches wherein the antenna plane is substantially parallel to an inner surface of the second housing part (as shown in Johnson figure 5, item 16 parallel to 44 and Ely figure 10, item 50 parallel with 211); but Johnson does not teach and wherein the distance between the antenna plane and the virtual plane is between 1mm and 15mm.
Johnson, Ely, and Kishimoto discloses the claimed invention except for the distance between the antenna plane and the virtual plane is between 1mm and 15mm.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand there needs to be a spacing between the antenna and ground plane to allow radiation from the antenna and the spacing between a non-conductive virtual plane and the antenna is solely a design choice, since applicant has not disclosed that the distance between the antenna plane and the virtual plane solves any stated problem or is for any particular purpose and it 

With regards to claim 12. Johnson, Ely, and Kishimoto disclose the luminaire according to claim 8, and Kishimoto also teaches further comprising a fastening base in the opening of the first housing part (as shown in Kishimoto figure 25, item 12 next to outer housing), wherein the second housing part is connected to the fastening base (lens 2 part 10 is connected to 12); wherein the second housing part is provided with a screw thread, and wherein the fastening base is provided with a corresponding screw thread (26 connects 12 to 10).

With regards to claim 14. Johnson, Ely, and Kishimoto disclose the luminaire according to claim 8, and Kishimoto also teaches further comprising a sealing means between the second housing part and the first housing part (as shown in Kishimoto figure 25, item 12 next to outer housing is connected to lens 2 part 10 using screw 26),.

With regards to claim 15. Johnson and Ely disclose the luminaire according to claim 1, but Johnson does not teach wherein the support substrate is attached to the electrically nonconductive portion, and 
wherein the support substrate is provided with a central attachment means configured for cooperating with a corresponding central attachment means provided at an inner surface of the second housing part.
(as shown in Kishimoto figure 25, item substrate 8 provides 12 at the end provide screw holes that need to align with lens 2 part 10 to install screws 26), and 
wherein the support substrate is provided with a central attachment means configured for cooperating with a corresponding central attachment means provided at an inner surface of the second housing part (as shown in Kishimoto figure 25, item substrate 8 provides 12 at the end provide screw holes that need to align with lens 2 part 10 to install screws 26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the construction of the invention of Johnson and Ely with the attachment means of Kishimoto to provide the proper distance between the antenna and ground plane to achieve peak performance (see Kishimoto para [0097-0098]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329 and Ely U.S. Pub 2014/00361934 as applied to claim 1 above, and further in view of Jonsson U.S. Pub 2011/0163668.

With regards to claim 17. Johnson and Ely disclose the luminaire according to claim 1, but Johnson does not teach further comprising a connecting assembly between the communication assembly and the light drive and control assembly; and 
wherein the light drive and control assembly is configured to receive power from a main source, to provide power to the communication assembly, to generate a power supply 
	However Jonsson does teach comprising a connecting assembly between the communication assembly and the light drive and control assembly (as shown in Jonsson figure 2B, item 211); and 
wherein the light drive and control assembly is configured to receive power from a main source (as shown in Jonsson figure 1, item 102 receives power from 120), to provide power to the communication assembly (as shown in Jonsson figure 1, item 110 receives power from 120), to generate a power supply failure signal when the power supply from the main source fails (see Jonsson para [0030]), and to communicate said power supply failure signal to the communication assembly (see Jonsson para [0030]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the signaling capability thru the communications module of Johnson and Ely with the signaling that input power has failed to a host of Jonsson to provide system reporting when a light will be turned off due to a power failure to improve monitoring of lighting (see Jonsson para [0030]).

    PNG
    media_image7.png
    689
    540
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    535
    539
    media_image8.png
    Greyscale


With regards to claim 19. Johnson, Ely, and Jonsson disclose the luminaire according to claim 17, and Jonnson also teach wherein the connecting assembly comprises a line for transferring the power supply failure signal (see Jonsson para [0022 and 0028] power failure signal is transferred thru figure 2B item 211); 
wherein the connecting assembly comprises at least two power supply lines (see Jonsson para [0028] power connection are made thru figure 2B item 211); and wherein the connecting assembly comprises at least two data communication lines (see Jonsson para [0028] power failure or communication signal are transferred thru figure 2B item 211).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329, Ely U.S. Pub 2014/00361934, and Jonsson U.S. Pub 2011/0163668 as applied to claim 17 above, and further in view of Kim U.S. Pub 2013/0300318.

With regards to claim 22. Johnson, Ely, and Jonsson disclose the luminaire according to claim 17, and Jonsson also teaches wherein the light drive and control assembly is configured to generate a supply voltage (see Jonsson para [0022 and 0028]), and to power the communication assembly through the connecting assembly with said supply voltage (see Jonsson para [0028]); 
But does not teach wherein the connecting assembly comprises a pluggable module configured to be plugged in a slot of the light drive and control assembly.
	However Kim does teach a connecting assembly comprises a pluggable module configured to be plugged in a slot of the light drive and control assembly (as shown in Kim figure 2, communication assembly 400 plugs into lighting control module 500). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the communications module of Johnson, Ely, and Jonsson with the pluggable communication module of Kim to provide cost saving by reuse of the communications module when the lighting apparatus is replaced (see Kim para [0008-0010]).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329 and Ely U.S. Pub 2014/00361934 as applied to claim 1 above, and further in view of Brand U.S. Pub 2016/0219674.

With regards to claim 27. Johnson and Ely disclose the luminaire according to claim 1, and Johnson also teaches wherein the housing comprises a lower surface through which light is emitted by the light source (as shown in Johnson figure 5, item 44), and an upper surface opposite said lower surface (46 surface opposite 44); 
But does not teach wherein the electrically nonconductive portion through which the signals are transmitted or received is provided at least in the upper surface of the housing.
	However Brand does teach an electrically nonconductive portion through which the signals are transmitted or received is provided at least in the upper surface of the housing (as shown in Brand figure 2, item 11). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Johnson and Ely with the transmitting of signal thru the upper portion of the housing of Brand to provide protection for the upward mounted antenna to improve reliability (see Brand para [0044]).

    PNG
    media_image9.png
    721
    412
    media_image9.png
    Greyscale


With regards to claim 29. Johnson and Ely disclose the luminaire according to claim 1, but Johnson and Ely do not teach wherein the housing is configured to provide an IP protection class of IP66, IP67 or IP68 in accordance with DIN EN 60529; and 
wherein the light drive and control assembly is arranged in the housing.
	However Brand does teach the housing is configured to provide an IP protection class of IP66, IP67 or IP68 in accordance with DIN EN 60529; and 
wherein the light drive and control assembly is arranged in the housing (see Brand para [0044]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of Johnson and Ely with the protection of the housing of Brand to provide environmental protection for the electronics to improve reliability (see Brand para [0044]).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. Pub 2018/0026329 and Ely U.S. Pub 2014/00361934, and further in view of Ely U.S. Pub 2014/00361934 and Kishimoto U.S. Pub 2010/0188301.

With regards to claim 31. Johnson teaches a luminaire comprising: 
a housing (as shown in Johnson figure 5, item 40); 
a light source arranged in the housing (as shown in Johnson figure 5, item 42); 
a light drive and control assembly configured for driving said light source (as shown in Johnson figure 6, items 310 with 330; figure 6 is the functional diagram for the luminaire of figure 5); 
a communication assembly (as shown in Johnson figure 6, item 330 with 350) configured for communicating with the light drive and control assembly (see Johnson para [0051]), said communication assembly comprising an antenna (as shown in Johnson figure 5, item 16) arranged and configured for receiving and/or transmitting communication signals through the electrically nonconductive portion (see Johnson para [0044] antenna is positioned to receive/transmit thru non-conductive portion 44); 
wherein the housing comprises a first housing part with an opening (as shown in Johnson figure 5, item 46); 
But does not teach a housing comprising an electrically nonconductive portion; a second housing part comprising the electrically nonconductive portion and closing the opening; wherein a radiating part of the antenna substantially extends in an antenna plane being located external with respect to the first housing part at a distance 4 below 
	However Ely does teach a housing comprising an electrically nonconductive portion (as shown in Ely figure 10, item 211); a second housing part comprising the electrically nonconductive portion and closing the opening (see Ely para [0045] cross-sectional view shows non-conductive portion 211 formed between hard material 201 for housing 150 as a single piece); wherein the second housing part is connected in a socket-free manner with the rest of the housing (see Ely para [0045] cross-sectional view shows non-conductive portion 211 formed between hard material 201 for housing 150 as a single piece). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the diffuser allowing receiving and transmitting signals of Johnson with the housing allowing light and a non-conductive section allowing receiving and transmitting of signals in a housing of Ely to provide a housing that can incorporate an antenna provides a desirable cosmetic appeal (see Ely para [0004-0005]). But Johnson and Ely do not teach wherein a radiating part of the antenna substantially extends in an antenna plane being located external with respect to the first housing part at a distance 4 below 50 mm, preferably below 30 mm relative to a virtual plane covering the opening.
	However Kishimoto does teach a radiating part of the antenna substantially extends in an antenna plane being located external with respect to the first housing part (as shown in Kishimoto figure 25, item 11 is external to 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the (see Kishimoto para [0097-0098]). But Kishimoto does not teach the antenna at a distance 4 below 50 mm, preferably below 30 mm relative to a virtual plane covering the opening.
Johnson, Ely, and Kishimoto discloses the claimed invention except for the antenna at a distance 4 below 50 mm, preferably below 30 mm relative to a virtual plane covering the opening.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand there needs to be a spacing between the antenna and ground plane to allow radiation from the antenna and Kishimoto teaches this as 10 to 40 mm and preferable 20 to 30 mm, since applicant has not disclosed that a distance below 30mm relative to a virtual plane covering the opening solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the antenna internal to the housing with access to the opening as the critical factor for performance is the distance between the antenna and ground plane.

With regards to claim 32. Johnson, Ely, and Kishimoto disclose the luminaire according to claim 31, wherein the communication assembly comprises: 
a support substrate (as shown in Johnson figure 2A, item 22; figure 2A is a pictorial view of the actual assembly for the functional diagram figure 6, item 200 and parts within figure 5, item 36), 
(as shown in Johnson figure 6, item 330 with 335 with 365), and 
communication circuitry (as shown in Johnson figure 6, item 350) mounted on said support substrate and configured for treating signals received by the antenna and the light sensor, and for communicating those signals to the light drive and control assembly, and for treating signals to be transmitted by the antenna (see Johnson para [0049-0054 and 0057]).

With regards to claim 33. A luminaire comprising: 
a housing (as shown in Johnson figure 5, item 40); 
a light source arranged in the housing (as shown in Johnson figure 5, item 42); 
a light drive and control assembly configured for driving said light source (as shown in Johnson figure 6, items 310 with 330; figure 6 is the functional diagram for the luminaire of figure 5); 
a communication assembly (as shown in Johnson figure 6, item 350) arranged in the housing, the communication assembly comprising: 
an antenna (as shown in Johnson figure 5, item 16) arranged and configured for receiving and/or transmitting communication signals through the electrically nonconductive portion (see Johnson para [0044] antenna is positioned to receive/transmit thru non-conductive portion 44); 
(as shown in Johnson figure 2A, item 22; figure 2A is a pictorial view of the actual assembly for the functional diagram figure 6, item 200 and parts within figure 5, item 36), 
and communication circuitry (as shown in Johnson figure 6, item 330 with 350) mounted on said support substrate and configured for treating signals received by the antenna, and for communicating those signals to the light drive and control assembly, and for treating signals to be transmitted by the antenna (see Johnson para [0051-0052 and 0057]); 
But does not teach a housing comprising an electrically nonconductive portion; a localization unit, such as a GPS receiving means, mounted on said support substrate; communication circuitry mounted on said support substrate and configured for treating signals received by the localization unit; wherein the electrically nonconductive portion through which the signals are transmitted or received is connected in a socket-free manner with the rest of the housing.
However Ely does teach a housing comprising an electrically nonconductive portion (as shown in Ely figure 10, item 211); wherein the electrically nonconductive portion through which the signals are transmitted or received is connected in a socket-free manner with the rest of the housing (see Ely para [0045] cross-sectional view shows non-conductive portion 211 formed between hard material 201 for housing 150 as a single piece). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the diffuser allowing receiving and transmitting signals of Johnson with the housing allowing light and a non-conductive section allowing receiving and transmitting of signals in a housing of Ely to (see Ely para [0004-0005]). But Johnson and Ely do not teach a localization unit, such as a GPS receiving means, mounted on said support substrate; communication circuitry mounted on said support substrate and configured for treating signals received by the localization unit.
	However Kishimoto does teach comprising a localization unit (as shown in Kishimoto figure 45, item 48), such as a GPS receiving means, mounted on said support substrate; communication circuitry mounted on said support substrate and configured for treating signals received by the localization unit (see Kishimoto para [0325-0328]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the transmitting of an ID to provide positioning to other devices of Johnson and Ely with the acquiring of data from other devices to determine their position of Kishimoto to utilize the other vehicles position from the light to determine light control to improve traffic light performance of traffic flow (see Kishimoto para [0325-0328]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sargent U.S. Pub 2015/0351195 – Wireless lighting 
Vermuelen U.S. Pub 2007/0252528 – Street Lamps with wireless communication
Jones U.S. Patent 7,345,270 – Light controller with RF and optical sensors
Alexander U.S. Pub 2018/0249563 – Light controller with RF and non-conductive cover

Verfuerth U.S. Pub 2012/0040606 – Light controller with RF and sensors


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844